DETAILED ACTION
This is the initial Office action for application SN 16/972,396 having an effective date of 04 December 2020 and a Foreign priority date of 14 June 2018 (China).  A preliminary amendment was filed on 04 December 2020 amending Claims 1-4.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application contains a Written Opinion of the International Searching Authority (ISA) P.237 for PCT/CN2019/090619 in Chinese.  It is requested that applicant provide an English language translation of this Written Opinion for consideration.  This application also contains a WIPO Publication for WO2019/238020 containing an International Search Report with five X references.  It is requested that applicant submit English language translations for these X references, and submit an IDS citing these references, for consideration. 
   				Claim Objections
Claims 2-4 are objected to because of the following informalities:  
Claim 1 is drawn to “A method for upgrading lignite” and dependent Claims 2, 3 and 4 are drawn to “The process for upgrading lignite according to claim 1” and not to “The method for upgrading lignite”.  
Appropriate correction is required.
Allowable Subject Matter
Claims 1-4 contain allowable subject matter.  The prior art references of record do not disclose the claimed method for upgrading lignite comprising the four steps including selecting a relational expression between the calorific value of the coal and a degree of metamorphism, the 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Honjo et al (US 2016/0264869) disclose a coal upgrade plant and a method for manufacturing upgraded coal.  
Duan et al. (US 2016/0369194) disclose an integrated method and apparatus for lignite de-ashing and dehydration. 
Liang et al. (US 2018/0237371) disclose a method of mild oxidation of lignite, and to a method of catalytic oxidation of lignite using oxygen as an oxidant at atmosphere pressure.
Dong et al. (US 2020/0238337) disclose a processing system and a method for moist fine particle coal, and to a coupled system and a method for the separation and drying of moist fine particle coal.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLEN M MCAVOY whose telephone number is (571)272-1451. The examiner can normally be reached Monday-Friday 9:30am - 7:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




							/ELLEN M MCAVOY/                                                                                    Primary Examiner, Art Unit 1771                                                                                                                    
EMcAvoy
February 22, 2022